                   Case 1:21-cv-04809-ER Document 23 Filed 07/30/21 Page 1 of 2



                                                                                   The matter is hereby stayed. The parties are directed to
                                                                                   file a stipulation of dismissal or a joint status report by
                                                                                   October 1, 2021. The Clerk of Court is respectfully
                                                                                   directed to terminate the motion. Doc. 22.
Attorneys at Law
                                                                                   So ordered.
Kenneth DiGia
t 212.351.4610
f 212.878.8600
KDigia@ebglaw.com                                                                                                7/30/2021



                                                                           July 29, 2021

    VIA ECF

    Hon. Edgardo Ramos, U.S.D.J.
    U.S. District Court for the Southern District of New York
    Thurgood Marshall U.S. Courthouse
    40 Foley Square
    New York, New York 10007

              Re:      Kudera v. Aspen Insurance U.S. Services, Inc., No. 1:21-cv-04809 (ER) (BCM)

    Dear Judge Ramos:

            This Firm represents Defendant in the referenced matter. Pursuant to the parties’ July 28
    conference, we write on behalf of all parties to respectfully request a stay of this matter until the
    earlier of (a) either party informing the Court that the parties’ settlement in principle has not been
    consummated; or (b) the filing of a Stipulation of Dismissal with Prejudice (“Stipulation”) with
    the Court.

           Plaintiff filed his Complaint on May 28, 2021. Plaintiff then filed an Amended Complaint
    on June 25, 2021. On July 12, Defendant filed a letter requesting a pre-motion conference with the
    Court regarding its anticipated motion to dismiss. (ECF No. 18.) Plaintiff filed his opposition on
    July 15, 2021. (ECF No. 20.)

            The parties have reached a settlement in principle to resolve this matter as follows: (i) this
    Court entering a stay of this matter pending the completion of proposed settlement payments; (ii)
    a Release signed and not revoked by Plaintiff; (iii) the first tranche of proposed payments to be
    made no later than August 31, 2021; (iv) within three business days of the first payment tranche
    being made, the Stipulation, dated October 1, 2021, to be signed by the parties and delivered to
    counsel for Defendant to hold in escrow; (v) the second tranche of proposed payments to be made
    no later than September 30, 2021; and (vi) the Stipulation will be filed with the Court on October
    1, 2021.




             Epstein Becker & Green, P.C. | 875 Third Avenue | New York, NY 10022 | t 212.351.4500 | f 212.878.8600 | ebglaw.com
           Case 1:21-cv-04809-ER Document 23 Filed 07/30/21 Page 2 of 2


Hon. Edgardo Ramos, U.S.D.J.
July 29, 2021
Page 2

        Thus, the parties respectfully request a stay of this matter until the earlier of (a) either party
writing to inform the Court that settlement has not been consummated; or (b) the filing of the
Stipulation with the Court on October 1, 2021.

                                                         Respectfully submitted,

                                                         /s/ Kenneth W. DiGia

                                                         Kenneth W. DiGia

cc via ECF:     Jill Saluck, Esq.
                Attorney for Plaintiff


SO ORDERED:

________________________
Honorable Edgardo Ramos
United States District Judge

____________ ___, 2021
